                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 1/24/20




                                      THE CITY OF NEW YORK
JAMES E. JOHNSON                    LAW DEPARTMENT                                    Copatrick Thomas
Corporation Counsel                      100 CHURCH STREET                         Phone: (212) 356-0885
                                         NEW YORK, NY 10007                          Fax: (212) 356-2089
                                                                                   cthomas@law.nyc.gov
                                                                                         (not for service)




VIA ECF                                         January 23, 2020

Hon. Lorna G. Schofield       A
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                 Re: Terry et al. v. City of New York et al.
                     Docket No. 19-CV-9688 (LGS)

Dear Judge Schofield:
               I am an Assistant Corporation Counsel in the Office of the Corporation Counsel,
attorney for the City of New York in the above-referenced matter. Pursuant to Rule 2.C of the
Court’s Special Rules and Practices in Civil Pro Se Cases, I write to respectfully request an
adjournment of the Initial Conference in this matter, from January 30, 2020 at 10:30 AM to one
week after the City’s answer is due.

               Plaintiffs allege, among other things, that they were denied access to a law library
while incarcerated at the Manhattan Detention Complex, a New York City Department of
Correction (“DOC”) facility. Pursuant to the Order of the Court dated December 6, 2019 (ECF
No. 11), the parties are set to appear before Your Honor on January 30, 2020 at 10:30 AM for an
Initial Conference.

              However, the Defendants have not yet responded to the Complaint, and their
answers are not due until several weeks after the Initial Conference.1 Moreover, at this stage of

1
    The City’s answer is currently due March 3, 2020 (see ECF No. 14), while Captain
Hernandez’s answer is due February 28, 2020 (see ECF No. 12). Although this Office does not
currently represent Captain Hernandez, I anticipate that it will come to do so.
the case, additional time is needed to investigate Plaintiffs’ allegations and assess Plaintiffs’ legal
claims, which will aid Defendants in their ability to propose an appropriate case management
plan.

                Accordingly, the City respectfully requests an adjournment of the Initial
Conference in this matter, from January 30, 2020 at 10:30 AM to March 10, 2020, or a date and
time thereafter that is convenient for the Court.

               This is the City’s first request for an adjournment of the Initial Conference. I have
not been able to speak with Plaintiffs to obtain their consent, as they are both currently
incarcerated and are proceeding pro se.

               I thank you for your consideration of this matter.

                                                              Respectfully submitted,


                                                                      /s/
                                                              Copatrick Thomas
                                                              Assistant Corporation Counsel


cc:    Christopher Terry
       NYSID: 00564681J
       B&C No. 1411902613
       Manhattan Detention Complex
       125 White Street
       New York, New York 10013

       James Joaquin Truell
       NYSID: 09837674J
       B&C No. 8951901178
       Anna M. Kross Correctional Facility
       18-18 Hazen Street
       East Elmhurst, New York 11370

  Application GRANTED in part and DENIED in part. The initial conference is adjourned from
  January 30, 2020, at 10:30 A.M. to February 27, 2020, at 10:30 A.M. in order for Defendants
  to communicate with Plaintiffs regarding pre-conference materials and any other related
  matters. Pre-conference materials are due by February 20, 2020.

  Dated: January 24, 2020
         New York, New York




                                                 -2-
